People ex rel. Kousouros v Warden of the Nassau County Corr. Ctr. (2019 NY Slip Op 05989)





People ex rel. Kousouros v Warden of the Nassau County Corr. Ctr.


2019 NY Slip Op 05989


Decided on July 31, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 31, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
HECTOR D. LASALLE
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2019-08271

[*1]The People of the State of New York, ex rel. James Kousouros, on behalf of Brayan Castano, petitioner, 
vWarden of the Nassau County Correctional Center, et al., respondents.


James Kousouros, New York, NY, petitioner pro se.
Madeline Singas, District Attorney, Mineola, NY (Stefanie M. Palma of counsel), respondent pro se and for respondent Warden of the Nassau County Correctional Center.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for bail reduction upon Nassau County Indictment No. 01784N/18 to release Brayan Castano on his own recognizance or to set reasonable bail.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Nassau County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
SCHEINKMAN, P.J., LASALLE, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court